IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-21045
                         Summary Calendar



UNITED STATES OF AMERICA,

                Plaintiff - Appellee

     v.

GUSTAVO CARBAJAL, also known as Gustavo Carbajal Gomez

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-390-5
                      --------------------
                        November 3, 2000

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Gustavo Carbajal appeals the sentence imposed by the

district court following his jury trial conviction for conspiracy

to transport and harbor undocumented aliens.   We review the

district court’s application of the Sentencing Guidelines de

novo, and we review its factual findings for clear error.      United

States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995).

     Carbajal argues that the district court clearly erred in

increasing his base offense level by nine points based on its



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-21045
                                  -2-

factual finding that Carbajal was accountable for smuggling,

transporting, or harboring more than 100 aliens.    See U.S.S.G.

§ 2L1.1(b)(2)(C).   Because this finding is plausible in light of

the record read as a whole, the district court did not commit any

error, clear or otherwise.    United States v. Watson, 966 F.2d
161, 162 (5th Cir. 1992).

     The judgment of the district court imposing sentence is

AFFIRMED.